MORTON, District Judge.
In view of the language of the statute (R. S. § 941 [Comp. St. § 1567]), it is doubtful whether the court has power to release on bond a vessel or property seized in proceedings of this character, and in view of the explicit intimation of the Supreme Court in. The Three Friends, 166 U. S. 1, at page 68, 17 S. Ct. 495, 41 L. Ed. 897, and of the decision of Judge Brown in The Mary N. Hogan (D. C.) 17 F. 813, it seems clear that if the power exists it ought not to be exercised against objection by the United States. If the vessel and cargo are subject to forfeiture, the owners suffer no injury by the refusal to release on bond. If the seizure was illegal, the owners are entitled to receive from the United States the fullest compensation for the loss and damage which they have suffered by the illegal seizure and by the continued detention of the vessel and cargo at the instance of the United States.
Motions denied.